462 N.W.2d 594 (1990)
In re the Petition for DISCIPLINARY ACTION AGAINST Harald F. HENDRICKSEN, an Attorney at Law of the State of Minnesota.
No. C2-90-1927.
Supreme Court of Minnesota.
November 15, 1990.

ORDER
The Director of the Lawyers Professional Responsibility Board filed a petition with this Court alleging that the respondent Harald F. Hendricksen, has committed professional misconduct warranting public discipline. In the petition, the Director alleges that, on August 7, 1990, respondent came to the Office of Lawyers Professional Responsibility and disclosed that since the fall of 1988, respondent had misappropriated a total of $35,980 from his client trust account. Respondent provided the Director with a paper at that time on which respondent had calculated the misappropriations. Respondent apparently misappropriated funds in five separate legal matters. In addition, respondent may have misappropriated an additional $1,900 in a probate matter with which he was entrusted. At the time respondent came to the Director with the above information, respondent recently had completed a 4 week in-patient treatment program for alcoholism.
After the petition had been filed, respondent entered into a stipulation for discipline with the Director. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 14 of the Rules on Lawyers Professional Responsibility. Respondent also withdrew the answer he previously filed with this Court and unconditionally admitted all of the allegations of the petition. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is indefinite suspension. Respondent further agreed to the imposition and payment of $750 plus interest in costs and $185 plus interest in disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility. The stipulation further states that, as of October 17, 1990, respondent has made partial restitution in the amount of $28,689.04.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Harald F. Hendricksen, hereby is indefinitely suspended pursuant to Rule 15 of the Rules on Lawyers Professional Responsibility.
2. That the reinstatement hearing provided for in Rule 18, Rules on Lawyers Professional Responsibility is not waived.
3. That any future reinstatement is conditioned on the following:
a. Respondent shall successfully complete the professional responsibility portion of the bar examination pursuant to Rule *595 18(e), Rules on Lawyers Professional Responsibility.
b. Respondent shall satisfy the continuing legal education requirements contained in Rule 18(e), Rules on Lawyers Professional Responsibility.
c. Respondent shall comply with Rules 24 and 26, Rules on Lawyers Professional Responsibility.
4. That respondent shall make restitution of all funds which respondent misappropriated, together with interest as appropriate. The exact amount of such misappropriated funds shall be determined by the Director.
5. That respondent shall pay to the Director the sum of $750 plus interest in costs and $185 plus interest in disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.